Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 6 December 1813
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my Dear Daughter
Quincy December 6th. 1813

I will not let mr Ingraham depart without a few Lines to you. I have written to you Several times since the date of your last Letter to me was in May. it carried with it so many melancholy traits, that I was greived to find how deeply You had been wounded. the Resignation, and fortitude you discoverd, after the first Paroxisms of your Greif had Subsided, made me hope, that it would not prey upon Your Health as I fear it has.
Bitter is the loss of a sweet Infant, but how much increased are the pangs which rend the Heart of a Mother, when calld to part with the Head of a Family, in the midst of her days, and usefullness? endeared by a thousand Strong ties?
The hour, the day, the year are all before me, and can never be effaced from my memory, untill Life and recollection expire together—
yet how great is the Sum of the Blessings Still left me? the Dear Representitive of her Mother, all that I can wish for. She is, the Life and health and vigor of intellect of the Husband of my Youth, Still continued to me, a young Stock Shooting up-round, whose early years promise future usefullness. In anticipation, that of again embraceing my dear Son and Daughter in their Native Land, before I go hence and be here no more
and of presenting to you your two Sons, good Children, adicted to no vice, and with principles of honour and truth ingrafted into their Hearts.
George Said mrs Kemble to me yesterday, the Lady of the Preceptor, has a fine taste & a Noble mind—I do not Mean however to flatter you, to Say that he has put away all Childish things. he Stands in need of that Gaurdonship which he has in the Family of his Preceptor, and of those admonitions which I am not deficient in bestowing and which have their weight.
John is a fine Boy, more inclined to action than George, who when his School hours are over, devotes him self to reading, without any inclination to mix with his Schoolmates in play
John is a good Scholar, resembles you much in countenance and in Size, fiery in his disposition, which makes his Cousins give him the name of Hot Spur. Yet he is usually right in what he asserts. reason and time will correct this dissposition—as the qualities of the Heart are good.
Susan Still lives with us, is much improved. She possess a fine flow of Spirits, and keeps us lively She has a very good understanding.
Abbe is gone with her Mother to the valley.
I received a Letter from your Sister Adelaide Hellen, last week, the first I have had with that Signature. I was very glad to See that She had become the wife of so worthy a man. She complains much that She does not hear from you, or from her Sister Smith.
The Society in Quincy is much the Same as when you left it, with the addition of one or two agreable Families.
In Boston, Changes have taken place Some of your acquaintance are dead, and Some are married. of the Latter Number is our cousin Betsy Smith, to a widower a mr Hall, a worthy and Respectable Man. Miss Susan Storer is the next. She is married to a mr Eaton a Church Clergyman
december 19th
I intend to write if I am able to mr Smith and to your Sister, but Since I began this Letter I have had a very Severe attack of a Lung fever. the cough has reduced me and I am Still very weak, but my Physician Says I have got through it wonderfully, and am now out of danger. at my Age, much is not to be looked for—I Still however flatter my self that I Shall live to See you again, but whether I do or not, my Blessing I leave with you / and am your affectionate Mother
A Adams